Citation Nr: 0109012	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of frozen feet.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to April 1952.

The appeal arises from the September 1999 rating decision of 
the RO finding that new and material evidence had not been 
submitted to reopen claims for service connection for 
residuals of frostbite of the feet, and for residuals of a 
back injury.  In the course of appeal, the veteran testified 
before the undersigned Board member at the RO in July 2000.  
A transcript of that hearing is included in the claims 
folder.


REMAND

The Board notes that prior final denials of the veteran's 
claims for service connection for residuals of frostbite of 
the feet and for residuals of a back injury, including the 
Board's denial of these claims in October 1980, considered a 
May 1979 letter by S. Goldstein, M.D., a private physician, 
and an April 1979 letter by S. P. Rogers, M.D., another 
private physician.  In his letter, Dr. Goldstein informed 
that he had treated the veteran from April 1953 to October 
1964, including for complaints of pain and swelling of both 
feet and pain in the low back.  Dr. Goldstein noted in the 
letter that the back pain had been due to the veteran's fall 
down a mountain in Korea.  Dr. Rogers, in his letter, 
reported that he had treated the veteran from January 1967 up 
to the time of his writing the letter in April 1979, 
including for residuals of frostbite of both feet and 
residuals of injury to the low back.  He noted that at the 
time of the veteran's initial visit, his medical history 
revealed that he had been hospitalized in service for 
frostbite of both feet, with treatment during that 
hospitalization for an apparent circulatory disturbance of 
both legs due to that frostbite, as well as for injuries 
sustained in a fall down a mountain.  Dr. Rogers opined that 
the residuals of injuries, including residuals of frostbite 
of the feet and residuals of injury to the low back, were 
related to the veteran's service.

The record reflects that the veteran's service medical 
records are not available, and that any existing service 
medical records were destroyed in the fire at a National 
Personnel Records Center facility in July 1973.  When a 
veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The most 
recent prior unappealed denial of service connection for the 
disorders at issue was an RO rating action in June 1990.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although in earlier VA correspondence to the veteran over the 
years, it was suggested that the veteran obtain additional 
medical evidence supportive of his claim, the Board notes 
that the veteran was never specifically requested to obtain 
complete clinical records underlying the letters supportive 
of his claim supplied by Drs. Goldstein and Rogers, and these 
clinical records were in fact never obtained for association 
with the claims folder, despite their potentially high 
probative value in a case such as this.  The Board construes 
the Veterans Claims Assistance Act as requiring the VA to 
inform the veteran of specific records which the evidence as 
a whole indicates may be supportive of his claims.  The Board 
believes that the clinical records of Drs. Goldstein and 
Rogers constitute such evidence for which a notice to the 
veteran is required.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and his representative and 
request that he obtain all available 
clinical records of his treatment by S. 
Goldstein, M.D., between April 1953 and 
October 1964, and his treatment by S. P. 
Rogers, M.D., between January 1967 and 
April 1979, and for any periods 
thereafter during which he continued to 
be treated by Dr. Rogers.  He should be 
requested to submit originals or copies 
of all such clinical records he obtains 
for association with the claims folder.  
The veteran should be given as much time 
as may be reasonably necessary to obtain 
these records.  The veteran should also 
be requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with treatment by both of these 
physicians.  The RO should also make 
efforts to obtain records of treatment by 
these two physicians, either from the 
physicians themselves, successor 
physicians, or other indicated clinical 
sources.  All such records obtain, and 
any replies received, should be 
associated with the claims folder.  

2.  Thereafter, regardless of whether any 
additional clinical records were obtained 
through completion of Instruction 1., 
supra, the RO should readjudicate the 
appealed the questions of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for residuals of frostbite of the feet and 
residuals of a low back injury.  The 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The reason for this 
request, irrespective of the obtaining of 
additional evidence, is to ensure 
compliance with the VCAA.

3.  If either of the claims is reopened, 
the veteran should be afforded a VA 
examination to determine the nature and 
etiology of the disorder(s) for which the 
claim has been reopened.  All clinical 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  For each disorder for 
which the claim has been reopened, the 
examiner should diagnose any current 
disability, and provide an opinion as to 
whether it is at least as likely as not 
that any existing disability began in 
service or is otherwise related to 
service, or if the disability is 
arthritis then whether it is at least as 
likely as not that the arthritis was 
present during the first post service 
year.

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed claim(s), if any, which have 
been reopened.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

